Name: Commission Regulation (EEC) No 2406/86 of 30 July 1986 fixing, for August 1986, the levy applicable in Spain to products subject to the price control system
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  prices
 Date Published: nan

 No L 208/26 Official Journal of the European Communities 31 . 7 . 86 COMMISSION REGULATION (EEC) No 2406/86 of 30 July 1986 fixing, for August 1986 , the levy applicable in Spain to products subject to the price control system THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), and in particular Article 14 thereof, Whereas Article 14 of Regulation (EEC) No 1183/86 provides that, for the period from 1 March to 31 December 1986, a levy is to be applied to imports into Spain of products subject to the price control system and to soya oil produced from imported beans and released for consumption ; whereas that levy is to be fixed on the basis of the difference between, on the one hand, the average price of soya oil in Spain during the 1984/85 marketing year and, on the other hand, the price of that oil on the world market, plus the duty charged in Spain on imports from third countries ; Whereas that levy should be as fixed hereinafter, HAS ADOPTED THIS REGULATION : Article 1 The levy referred to in Article 14 of Regulation (EEC) No 1 1 83/86 shall be 464,87 ECU per tonne of oil for August 1986 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 107, 24. 4 . 1986, p. 17 .